Citation Nr: 0708831	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-23 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern




INTRODUCTION

The appellant had active service from August 1984 to December 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The appellant claims to have incurred a right shoulder 
disability during his period of service from August 1984 to 
December 1984.  He has referred to treatment at the Fort Knox 
Army Hospital.  Unfortunately, the National Personnel Records 
Center (NPRC) has been unable to locate his service medical 
records.  An inquiry with the Adjutant General for the State 
of Texas returned a response that the appellant's records 
relating to service in the National Guard would not be 
released without a consent form signed by the veteran.  The 
veteran was notified of the response from the Adjutant 
General by letter in November 2004, but he was not provided 
an authorization form.  

When a claimant's medical records are lost or destroyed, the 
VA has a "heightened" duty to assist in the development of 
the claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-
70 (2005).  On this record, the appellant should be provided 
an authorization form to have his records released from the 
Adjutant General for the State of Texas.  Additionally, a 
direct search should be made with Fort Knox Army Hospital for 
any record of the appellant's treatment between August 1984 
to December 1984.



Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant for the following:
       a) advise him that the Adjutant General 
for the State of Texas will not release his 
National Guard records without an 
authorization form signed by him; and
       b) provide him with the appropriate 
authorization form for release of medical 
records and request him to return this 
authorization form to allow VA assistance in 
obtaining these records

2.  Request the NPRC to conduct a direct 
search with Fort Knox Army Hospital for any 
record of the appellant's treatment between 
August 1984 to December 1984.

3.  Request the Adjutant General for the 
State of Texas to release the appellant's 
service medical records by providing the 
authorization form provided by the 
appellant.  If the appellant does not 
provide the appropriate release form, obtain 
the following information from the Adjutant 
General for the State of Texas:
	a) request confirmation as to whether 
any medical treatment records of the 
appellant exist; and
	b) request an explanation of the 
specific reason(s) for denying the release 
of records to a federal agency.

4.  Thereafter, readjudicate the claim.  If 
any benefit sought on appeal remains denied, 
the appellant and his representative should 
be provided a supplemental statement of the 
case and an appropriate period of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




